 


109 HR 4666 IH: Voting Machine Deadline Extension Act
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4666 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Fitzpatrick of Pennsylvania (for himself, Mr. Holden, Mr. Holt, Mr. Peterson of Pennsylvania, Mr. Platts, and Ms. Schwartz of Pennsylvania) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Help America Vote Act of 2002 to extend until November 2006 the deadline by which States which received payments under such Act for the replacement of punch card or lever voting systems must ensure that all such systems are replaced. 
 
 
1.Short TitleThis Act may be cited as the Voting Machine Deadline Extension Act.  
2.Extension of Deadline For Replacement of Punch Card and Lever Voting Systems 
(a)Extension of DeadlineSection 102(a)(3)(B) of the Help America Vote Act of 2002 (42 U.S.C. 15302(a)(3)(B)) is amended by striking the first election for Federal office held after January 1, 2006 and inserting the regularly scheduled general election for Federal office held in November 2006. 
(b)Effective DateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Help America Vote Act of 2002. 
 
